NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CARLTON A. _RAMEY,
Petiti0ner,
v.
MERIT SYSTEMS PROTECTION BOARD,
Respondent.
2011-3183
n
Petition for review of the Merit SyStems Protection
Board in case n0. SF0752100735-I-1.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
Car1ton A. Ramey moves for leave to proceed in forma
pauperis and for an extension of time to file his informal
brief
Upon consideration thereof,
IT ls ORDERED THAT:

RAMEY V. MSPB 2
(1) The motion for leave to proceed in forma pauperis
is denied The docketing fee must be paid within 14 days
from the date of filing of this order.
(2) The motion for an extension of time is granted
Ramey’s brief is due within 45 days of the date of filing of
this order.
FOR THE COURT
 0 1  /s/ Jan Hor'oaly
Date J an Horbaly
Clerk
cc: Carlton A. Ramey
Sara B. Rearden, Esq.
_ men
320 ”'Si:53`?§5€riAiPél'§i:hS¢f°R
SEP 01 2011
JAN HDRBALY
CLEH(